                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


EARL R. MAYFIELD,

                Petitioner,

vs.                                                                 No. 17-CV-891 MV/SMV

GREG MORRIS, TOM RUIZ, and
STATE OF NEW MEXICO,

                Respondents.

                                            ORDER

        THIS MATTER comes before the Court on Respondents’ Unopposed Motion for an

Extension of Time to Answer Earl R. Mayfield’s Supplemental Brief in Support of Petition

Pursuant to 28 U.S.C. § 2254 [Doc. 21], [Doc. 23], filed July 18, 2019.

        Having reviewed the motion, the relevant pleadings, and being otherwise fully informed in

the premises, the Court determines that the motion is well-taken.

        IT IS, THEREFORE, ORDERED that Respondents’ Unopposed Motion for an

Extension of Time to Answer Earl R. Mayfield’s Supplemental Brief in Support of Petition

Pursuant to 28 U.S.C. § 2254 [Doc. 21], [Doc. 24], is GRANTED;

        IT IS FURTHER ORDERED that Respondents shall have until September 5, 2019, to

file their answer.


                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
Submitted 7/18/19 by:
Jane A. Bernstein

Agreement of Scott Davidson
provided by email of 7/18/19
